     Case 2:19-cr-00642-VAP Document 266 Filed 11/13/20 Page 1 of 4 Page ID #:4984




 1   NICOLA T. HANNA
     United States Attorney                                      FILED
                                                      CLERK, U.S. DISTRICT COURT
 2   BRANDON D. FOX
     Assistant United States Attorney
 3
     Chief, Criminal Division                         NOV. 13, 2020
 4
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
                                                   CENTRAL DISTRICT OF CALIFORNIA
     Assistant United States Attorney
     Public Corruption & Civil Rights Section                     CC
                                                     BY: ___________________ DEPUTY
 5
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
     JUDITH A. HEINZ (Cal. Bar No. 176264)
10   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
11   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
12   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
13
          Washington, D.C. 20530
14
          Telephone: (202) 353-0176
     E-mail:    evan.turgeon@usdoj.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17                           UNITED STATES DISTRICT COURT

18                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,              )    No. CR 19-642-VAP *
20                                          )    No. CR 20-155-VAP
                         Plaintiff,         )
21                                          )    ORDER SEALING DOCUMENT
                      v.                    )
22                                          )    [UNDER SEAL]
      IMAAD SHAH ZUBERI,                    )
23                                          )
                           Defendant.       )
24                                          )
                                            )
25                                          )
                                            )
26                                          )
27   For good cause shown, IT IS HEREBY ORDERED THAT:

28




                                             1
     Case 2:19-cr-00642-VAP Document 266 Filed 11/13/20 Page 2 of 4 Page ID #:4985




 1         The government’s ex parte application for sealed filing is
 2   GRANTED.    The documents sought to be filed under seal and the
 3   government’s ex parte application and proposed order shall be
 4   filed under seal.     The government may produce the underlying
 5   documents as permitted or required by applicable law.
 6
            Nov. 13, 2020
     Dated: ____________                ______________________________
 7
                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16
     Submitted by:
17

18
     ________/s/_________________________
19
     DANIEL J. O’BRIEN
20   Assistant United States Attorney

21

22

23

24

25

26

27

28




                                           2
     Case 2:19-cr-00642-VAP Document 266 Filed 11/13/20 Page 3 of 4 Page ID #:4986

                                CERTIFICATE OF SERVICE
 1
           I, Sandy Ear, declare:
 2
           That I am a citizen of the United States and a resident of or
 3
     employed in Los Angeles County, California; that my business address
 4
     is the Office of United States Attorney, 312 North Spring Street,
 5
     Los Angeles, California 90012; that I am over the age of 18; and
 6
     that I am not a party to the above-titled action;
 7
           That I am employed by the United States Attorney for the
 8
     Central District of California, who is a member of the Bar of the
 9
     United States District Court for the Central District of California,
10
     at whose direction the service by email described in this
11
     Certificate was made that on November 9, 2020, I was caused to email
12
     the above-titled action, a copy of: Proposed order sealing document
13
     (Under Seal)
14
       ☐ Placed in a closed envelope          ☐ Placed in a sealed envelope
15       for collection and inter-              for collection and mailing
         office delivery, addressed as          via United States mail,
16       follows:                               addressed as follows:

17     ☐ By hand delivery, addressed          ☐ By facsimile, as follows:
         as follows:
18
       ☒ By Email, as follows:                ☐ By Federal Express, as
19                                              follows:

20     Thomas P. O’Brien, Esq.
       tobrien@bgrfirm.com
21

22     Ivy Wang, Esq.
       iwang@bgrfirm.com
23
       Nate Brown, Esq.
24     nbrown@bgrfirm.com
25     Evan Davis, Esq.
26     davis@taxlitigator.com

27   at their last known email address. This Certificate is executed on
28
     Case 2:19-cr-00642-VAP Document 266 Filed 11/13/20 Page 4 of 4 Page ID #:4987

     November 9, 2020 at Los Angeles, California.          I certify under
 1   penalty of perjury that the foregoing is true and correct.
 2

 3
                                                  /s/ Sandy Ear
 4                                               SANDY EAR
                                                 Legal Assistant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
